Appeal by defendant from a judgment of a city magistrate, holding a Court of Special Sessions of the. City of New York, Borough of Brooklyn, convicting him of a violation of subdivision 1 of section 11 of article 3 of the Vehicle and Traffic Law and fining him $25. Judgment reversed on the law and the facts, the information dismissed, and the fine remitted. It appears that the defendant was in lawful possession of the truck; that the vehicle itself was properly licensed and the defendant had a certificate of registration establishing that fact; that the engine number was incorrectly stated in such certificate because the engine had been changed, and that a correction of the records was in progress. Under such circumstances the chauffeur should not be held to have violated subdivision 1 of section 11 of the Vehicle "and Traffic Law when he produced a duplicate certificate showing that the correction had been made in respect of the motor or engine number. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.